Per Curiam.
This application for leave to appeal from the denial of relief under the provisions of the Uniform Post Conviction Procedure Act [Code (1959 Cum. Supp.), Art. 27, secs. 645A-645J]—after a full hearing at which the petitioner was represented by court-appointed counsel and the State was represented by a special prosecuting officer appointed by the court in the place and stead of the state’s attorney, who was disqualified because he had represented the applicant at the original trial—is denied for the reasons set forth in detail in the well considered opinion of Judge Harris.

Application denied.